DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Bonner (Reg. No. 55,012) on 3/4/2022.
The application has been amended as follows: 
Claim 20, line 13: “fixing connection parts” has been amended to read --fixing the connection parts--.

Response to Arguments
Applicant’s arguments, see page 7, filed 2/23/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The closest prior art of record, Center et al. (US 2015/0005810), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “wherein the connection parts of the sealing portion and the anchoring portion extend toward each other, and each of the connection parts of the sealing portion and the anchoring portion extends beyond a terminal end of the other connection part”.
Center discloses a left atrial appendage occluder with a sealing portion and an anchoring portion each having a connection part (1074, 1078) formed by converging a corresponding shape of the sealing or anchoring portions respectively, and wherein the connection parts extend toward each other (Fig. 61), but fails to disclose the connection parts being misaligned such that each of the connection parts of the sealing and anchoring portions extend beyond a terminal end of the other. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hubs i.e. “connection parts” of Center to be misaligned such that each of the hubs extend beyond a terminal end of the other respective hub without additional teachings in the art.
Because none of the prior art documents teach the left atrial appendage occluder as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claim 1 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.